Citation Nr: 1136751	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 22, 2001, for the grant of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue on appeal was last before the Board in April 2009 when the claim was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2011 memorandum decision, the Court affirmed the Board's April 2009 decision but remanded the claim back to the Board for consideration of a motion for revision of a final RO decision based on clear and unmistakable error (CUE).  

The  issue of entitlement to a temporary total rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is  referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As set out in the introduction, the Court remanded the issue on appeal back to the RO for consideration of a motion for revision of a final RO decision based on CUE.  The Court pointed out that the Veteran's representative raised the claim of whether there was CUE in a May 1998 rating decision which failed to address whether the Veteran was entitled to TDIU.  The Court directed that the issue on appeal be remanded back to the Board in order to address the CUE claim.  


Accordingly, the case is REMANDED for the following action:


Adjudicate the Veteran's motion for revision of the May 1998 rating decision on the basis of CUE.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



